PD-0965-15
                                   PD-0965-15                                      COURT OF CRIMINAL APPEALS
                                                                                                   AUSTIN, TEXAS
                                                                                 Transmitted 7/24/2015 10:12:39 PM
                                                                                    Accepted 7/28/2015 2:19:04 PM
                                       NO. 05-14-00634-CR                                           ABEL ACOSTA
                                                                                                            CLERK
                     __________________________________________
                                         IN THE
                          TEXAS COURT OF CRIMINAL APPEALS
                       __________________________________________

                                    SOLOMON SOLOMON,
                                         Appellant,

                                                 V.

                                    THE STATE OF TEXAS,
                                          Appellee.
_
_________________________________________________________________
                   MOTION FOR EXTENSION OF TIME TO FILE
                    PETITION FOR DISCRETIONARY REVIEW
__________________________________________________________________

TO THE HONORABLE COURT OF CRIMINAL APPEALS OF TEXAS:

Petitioner files this Motion for Extension of Time to File Appellant’s Petition for Discretionary
Review and in support shows the following:

1. Court of Appeals for the 5th District of Texas issued its judgement on June 10, 2015,
   affirming.

2. Appellant’s Petition for Discretionary Review is due on July 10, 2015. Appellant requests an
   extension of time of thirty days, to August 25, 2015, to file its Brief.

3. Petitioner relies on the following facts as a reasonable explanation for the requested
   extension of time. Pro se Petitioner, in addition to preparing a brief on the merits in this case
   must also devote time to the following additional matters: research.

Therefore, Petitioner prays that this Court grant this motion for extension of time.

                                                      Respectfully submitted,

                                                      ____/S/Solomon Solomon____

                                                      Solomon Solomon
                                                      Pro Se
                                                      3406 Post Oak Road
                                                      Garland, TX 75044
           July 28, 2015                              214-736-4910
                                CERTIFICATE OF SERVICE

I certify that this document was sent to appellee by and through the counsel of record on July 24,
2015, pursuant to the Texas Rules of Criminal and Appellate Procedure

                                             ____/S/Solomon Solomon____

                                             Solomon Solomon
                                             Pro Se
                                             3406 Post Oak Road
                                             Garland, TX 75044
                                             214-736-4910